EX-10.66 8 wells1066.htm 10.66 AUTO LOANS INTERNET

 

AUTO LOAN PURCHASE AND SALE AGREEMENT

 

This Auto Loan Purchase and Sale Agreement ("Agreement") is made on May 1, 2000
(the "Effective Date"), by and between WELLS FARGO BANK, N.A. - Auto Finance
Group, a national banking association, a California corporation with its
principal office at 1350 Montego Way, Walnut Creek, CA 94598 ("Correspondent")
and E-LOAN, Inc., a Delaware corporation with its principal office at 5875
Arnold Road, Dublin, CA 94568 ("E-LOAN").

R E C I T A L S

WHEREAS, E-LOAN maintains a website at www.eloan.com, and is engaged in the
business of, among other things, origination and sale of loans to consumers for
the purchase or refinance of motor vehicles ("Loans");

WHEREAS, Correspondent is a company purchasing certain motor vehicle loans;

WHEREAS, E-LOAN desires to provide a broad range of available financing for
consumers seeking Loans;

WHEREAS, E-LOAN and Correspondent desire to enter into an arrangement whereby
E-LOAN will sell Loans to Correspondent ;

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, E-LOAN and Correspondent hereby
agree as follows:

1. Sale and Delivery of Loans.

1.1 Sale and Purchase of Loans. From time to time during the Term of this
Agreement, E-LOAN shall sell, assign, transfer, convey and deliver to
Correspondent, and Correspondent shall purchase from E-LOAN, without recourse
and on a servicing released basis, all right, title and interest in and to Loans
as provided in this Agreement.

1.2 Offer. From time to time during the Term of this Agreement, E-LOAN shall
submit, for Correspondent's review and approval, an offer to sell one or more
prospective Loans (each, an "Offer") under the terms of this Agreement. Each
Offer shall be in a format acceptable to Correspondent, and shall include the
items and information set forth on Exhibit A, which shall include the
application relating to each offered Loan and such other information as mutually
agreed by the parties. In determining whether to submit an Offer to
Correspondent, E-LOAN shall apply Correspondent's underwriting and other
criteria for purchase of Loans subject

to this Agreement as set forth on Exhibit B ("Purchase Criteria") to the Loan
application, and shall only submit Offers that E-LOAN reasonably believes
satisfy the Purchase Criteria. E-LOAN is not obligated to offer to sell any
Loans or prospective Loans to Correspondent.

1.3 Acceptance. On or before the Offer Expiration Date set forth on Exhibit A,
Correspondent shall, in its sole discretion, accept or reject such offer, and
shall inform E-LOAN of its decision. In determining whether to accept or reject
an Offer, Corespondent shall apply the Purchase Criteria to each Loan offered
for sale. If Correspondent accepts an Offer, Correspondent shall transmit to
E-LOAN a Confirmation with respect to each prospective Loan to be purchased. The
Confirmation shall include the information set forth on Exhibit C, and shall
include a clear description of the conditions that must be met in order for
Correspondent to purchase the Loan. Transmission of a Confirmation shall
constitute acceptance of E-LOAN's Offer, and Correspondent shall be obligated to
purchase the prospective Loan, provided that all conditions set forth in the
Confirmation are met and the Loan is funded by E-LOAN prior to expiration of the
Confirmation. If E-LOAN does not fund a prospective Loan and fulfill all
conditions set forth in the Confirmation within thirty (30) days of E-LOAN's
receipt of the Confirmation ("Offer Expiration Date"), the Confirmation shall
expire, and Correspondent shall have no obligation to purchase the Loan. E-LOAN
agrees that it will not offer for sale to any person other than Correspondent
any Loan for which a Confirmation has been issued and is outstanding. Upon
expiration of a Confirmation, E-LOAN shall be free to sell or offer to sell the
subject Loan to any other person. In the absence of a Confirmation issued by
Correspondent with respect to a Loan, Correspondent is not obligated to purchase
any Loan offered for sale by E-LOAN.

1.4 Funding and Delivery of Loans. E-LOAN is not obligated to fund or sell any
Loans to Correspondent, whether or not a Confirmation has been issued by
Correspondent with respect to the subject Loan. However, if E-LOAN funds and
sells a Loan to Correspondent hereunder, E-LOAN shall fulfill all conditions set
forth in the applicable Confirmation, and fund the subject Loan prior to
expiration of a Confirmation. Upon funding of a Loan subject to a Confirmation,
E-LOAN shall immediately deliver to Correspondent, the loan documents and items
set forth on Exhibit D, together with any and all other items required by the
Confirmation relating to the subject Loan, evidencing funding and fulfillment of
all conditions of the Confirmation ("Required Documents").

1.5 Payment; Transfer.

With respect to each Loan sold, Correspondent shall pay E-LOAN the amount set
forth on Exhibit E ("Purchase Price"), in the manner, and by the time limits set
forth in Exhibit E. The Purchase Price shall be the principal amount of the
Loan, plus such additional compensation as the parties agree. Such additional
compensation shall be on a per funded/boarded Loan basis and shall be
aggregately paid on the 10th day of the month for the prior month's Loan
activity. Upon receipt by E-LOAN of the portion of the Purchase Price
representing the principal balance of the Loan ("Transfer Date"), the Loan, and
all rights, benefits, payments, proceeds and obligations arising from or in
connection with the Loan, together with any lien or security interest in the
vehicle serving as collateral for the Loan, shall vest in Correspondent. Until
the Transfer Date, E-LOAN shall own and control the application and all
documentation relating to a prospective Loan to be sold. All Loans sold under
this Agreement shall be sold without recourse, on a servicing released basis.
With respect to each Loan as to which E-LOAN has not delivered to Correspondent
all Required Documents,, Correspondent shall have no obligation to purchase the
subject Loan.



1.6. Direct Electronic Deposit. E-LOAN and Correspondent agree that the payments
for the Purchase Price of the Loan will normally be made by direct electronic
deposit, with advise of remittance, to E-LOAN's demand deposit account in the
financial institution specified by E-LOAN. E-LOAN authorizes Correspondent to
initiate credit entries or adjustments to the specified account to correct any
credit entries made in error. Payments will be made by check if the information
provided is blank, incomplete or incorrect, or if electronic deposit facilities
are unavailable to Correspondent for any reason. E-LOAN is providing the
information shown below in this Agreement to facilitate this service.

Bank of America/Oakland, CA

Depository/Branch Name

Oakland, CA, 94612

City, State, Zip

510-273-5313

Telephone No.

[*]

Transit/ABA Number

[*]

Account Number

1.7. Changes to Purchase Criteria. E-LOAN understands that Correspondent
reserves the right from time to time to change its Purchase Criteria and the
types of loans it will purchase. The temporary or permanent discontinuance of
the purchase of one or more types of loans will not affect the terms of this
Agreement which apply to previously purchased Loans of any type.

1.8. Effects of Correspondent's Action. After the purchase and assignment of the
Loan to Correspondent by E-LOAN, E-LOAN understands and agrees that
Correspondent may without notice to E-LOAN extend the due dates of payments due
or to become due under any Loan, amend any Loan by agreement with the
borrower(s) or otherwise deal with borrower(s) or any other party obligated to
Correspondent in connection with the transaction in whatever manner
Correspondent deems reasonable and appropriate, without affecting E-LOAN
obligations under this Agreement.

1.9. Most Competitive Compensation. At all times E-LOAN will provide to
Correspondent its most competitive compensation offered to any existing and
hereafter motor vehicle loan correspondents or lenders. If requested by
Correspondent, E-LOAN will provide documentation concerning this subject matter,
except as prohibited by applicable confidentiality provisions.

 

2. Covenants.

2.1 Compliance with Law. Each party shall comply with all federal, state and
local laws and regulations applicable to this Agreement and the respective
party's obligations hereunder, including without limitation all consumer
protection laws, the federal Equal Credit Opportunity Act, Truth in Lending Act,
Fair Credit Reporting Act, Fair Debt Collection Practices Act and state
licensing laws and each of their respective regulations ("Applicable Law").
E-LOAN shall provide prior written notice to Correspondent of any changes to the
form documents for Loans, and shall update the forms as necessary to comply with
Applicable Law. Correspondent shall provide prior written notice to E-LOAN of
any changes to the Purchase Criteria, and shall update the Purchase Criteria as
necessary to comply with Applicable Law. E-LOAN and Correspondent shall each
conduct its operations, and shall ensure that the operations of its affiliates,
subsidiaries and their respective officers and agents are conducted, in a manner
that does not have a material adverse impact on the reputation or business of
the other.



2.2 Post-Closing Payments. All monies received by E-LOAN after the transfer of
title to any Loan shall be promptly turned over to Correspondent no later than
three (3) business days from receipt.

2.3 Limited Power of Attorney. E-LOAN hereby appoints Correspondent, its agents,
employees, successors and assigns, as its attorney in fact, with the full power
of substitution, for the limited purpose of (1) endorsing E-LOAN's name on any
checks, drafts, money orders or other forms of payment payable to E-LOAN that
may come into Correspondent's possession with respect to any Loan purchased by
Correspondent under this Agreement, (2) executing any form or document necessary
to effectuate the assignment of a Loan in accordance with this Agreement, or to
create, perfect, assign or release a first priority security interest in a
vehicle securing a Loan in favor of Correspondent, and (3) executing any form or
document necessary to effectuate the transfer of the certificate of title with
respect to any Loan purchased by Correspondent.

2.4 Non-Discrimination. Correspondent's credit underwriting standards and
Purchase Criteria comply with, and as such standards and Purchase Criteria may
be revised from time to time throughout the term of this Agreement shall remain
in compliance with, the anti-discrimination and other requirements of Applicable
Law. E-LOAN's loan origination practices comply with, and as such origination
practices may be revised from time to time throughout the term of this Agreement
shall remain in compliance with, the anti-discrimination and other requirements
of Applicable Law.

2.5 Record Retention.

Each party shall, at its own expense, maintain data, information, records and
documents relating to Loans offered for sale or sold pursuant to this Agreement,
in such manner and for such time period as is required by Applicable Law. Each
party shall cooperate with one another and make such Loan records available to
regulatory authorities to satisfy state or federal audit requirements. If a
party has reasonable grounds to believe a default has occurred under this
Agreement, that party shall have the right to review the records of the other
party upon reasonable notice, provided that the requesting party shall be
entitled to review only those records necessary to determine existence and
extent of the default.



2.6 Performance Reports. Within fifteen (15) days after the end of each calendar
month during the Term of this Agreement, Correspondent shall provide to E-LOAN a
report showing (i) the number of Loans purchased by Correspondent during the
preceding month; (ii) the principal balance of each Loan purchased by
Correspondent during the preceding month; (iii) the number of Loans purchased by
Correspondent since the Effective Date having delinquencies of 30 days or more;
and (iv) the number of Loans purchased by Correspondent since the Effective Date
that have been charged off on an annual basis.

2.7 Mutual Cooperation. During the term of this Agreement, the parties agree to
cooperate with and assist each other, as reasonably requested, in carrying out
the covenants, agreements, duties and responsibilities of one another under this
Agreement, and shall from time to time, execute, acknowledge and deliver such
additional instruments, assignments, endorsements, and documents as may
reasonably be required or appropriate to facilitate the performance of this
Agreement. Both parties shall work together with respect to coordinating the
systems requirements for establishing and maintaining electronic connectivity,
and each party shall bear its own expenses with respect thereto.



2.8 No Solicitation or Disclosure. From the date of this Agreement until any
Loan sold to Correspondent is paid in full, E-LOAN agrees that: (i) it will not
directly or indirectly solicit the respective borrowers to apply for, or offer
to such borrowers, any financial products, the proceeds of which could be used
to pay off or refinance the subject Loan, including, without limitation, the
solicitation or offering of any loan, line of credit, home equity loan or line
of credit, or any other credit product; and (ii) it will not directly or
indirectly disclose in any manner or sell the names of such borrowers to any
third party. This provision shall not prohibit E-LOAN from soliciting products
to the public generally.

2.9 Communications with Borrower. After the Loan has been purchased by
Correspondent , all written and oral communications with borrower(s) of the Loan
by E-LOAN will be fully documented in writing and promptly sent to the
Correspondent. Furthermore, any written communications with the borrower(s) of
the Loan will be prior approved by Correspondent.

3. Representations and Warranties of the Parties.

As of the date of this Agreement, and throughout the Term, each party hereby
represents and warrants to the other party that:



3.1 Due Organization and Good Standing. Each party is a corporation, duly
organized, validly existing, and is qualified and authorized to transact
business in, and is in good standing under the laws of, the jurisdiction of its
organization and each jurisdiction in which it performs or will perform its
obligations under this Agreement, or is otherwise doing business or is otherwise
exempt under Applicable Law from such qualification.

3.2 Authority and Capacity. Each party has the power, authority and capacity to
execute, deliver, and perform its obligations under this Agreement. Each party's
execution, delivery and performance of this Agreement have been duly authorized
by all necessary corporate action. This Agreement constitutes a valid and
legally binding agreement enforceable in accordance with its terms, subject to
bankruptcy laws and other similar laws of general application affecting rights
of creditors and subject to the application of the rules of equity, including
those respecting the availability of specific performance.

3.3 Consent; Litigation. No consent or approval of any other party or any court
or governmental authority is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement. There is no
pending claim, cause of action, governmental action or litigation that, if
determined adversely, would affect the party's ability to perform its
obligations hereunder. This Agreement will not result in a default under any
other agreement to which the party is bound.

3.4 Licenses. All necessary qualifications and licenses required by applicable
law to conduct business as contemplated by this Agreement in all states where
Loans are purchased and sold hereunder have been obtained, and will be
maintained in good standing.

4. Additional Representations and Warranties of E-LOAN.

As of each and every date E-LOAN sells and delivers a Loan to Correspondent
under this Agreement, E-LOAN hereby represents and warrants to Correspondent
with respect to each such Loan that:



4.1 Valid Loans. Each Loan is bona fide, valid, genuine and legally enforceable
according to its terms and is duly and properly executed by the parties shown as
borrowers who were, to the best of E-LOAN's knowledge, competent and had full
legal capacity to enter into such Loan at the time they executed the same. To
the best of E-LOAN's knowledge, (1) there are no claims or defenses with respect
to any Loan; (2) no Loan, or the obligations of any borrower, guarantor or
surety with respect to any Loan, has been obtained by fraud or fraudulent
representations; (3) no oral or written agreement exists or will exist whereby
any of the terms of any Loan has been varied in any way; (4) the information
provided to Corespondent in connection with each Loan is complete, true and
correct; (5) none of the borrowers, guarantors or sureties on the Loans are
deceased, and none of such persons are the subject of any bankruptcy or other
legal proceedings between E-LOAN and such persons. ; and (6) terms and
conditions of the Dealer Agreement attached hereto as Exhibit F have been met.

4.2 Loans Comply with Law. The form of each Loan and the transactions
contemplated by the Loan comply with, and have been entered into in compliance
with, all Applicable law, and all required disclosures and notices have been
given in compliance with all Applicable law. Any applicable period during which
the borrower may rescind the Loan has expired, and all Loan proceeds have been
fully disbursed.



4.3 No Default.

All payments required under each Loan have been made up to the date the Loan is
sold. There is no default, breach, violation or event of acceleration existing
under the terms of each Loan nor has any event occurred which, upon the giving
of notice or the lapse of time, or both, would constitute a default, breach,
violation or event of acceleration under the Loan.



4.4 Title and Insurance. For each Loan sold to Correspondent, the certificate of
title to each vehicle securing a loan shall list E-LOAN, Correspondent or its
designated Affiliate (as the parties shall mutually agree) as the first and only
lienholder on the certificate of title application or registration and on the
required physical damage insurance policies and loss payable clauses relating to
the vehicle securing the Loan. For purposes of this Agreement, "Affiliate" means
any person or entity which directly, or indirectly through one or more
intermediaries, owns or controls, is owned or controlled by, or is under common
control or ownership with, E-LOAN or Correspondent, respectively, or their
respective ultimate parent.

 

4.5 Origination of Loans. Except as disclosed in writing to Correspondent and
accepted by Correspondent prior to the Closing Date, each Loan has been
originated in accordance with the Purchase Criteria and the terms and conditions
of the applicable Confirmation.

4.6 Status of Loan. The information that appears on E-LOAN's accounting and all
other pertinent records pertaining to any Loan accurately reflect the true
status of each Loan.

4.7 Ownership of Loans. For each Loan sold to Correspondent, (a) E-LOAN is the
sole owner of each Loan and has good and marketable title thereto, and has the
right to assign, sell and transfer the Loan to Correspondent free and clear of
any encumbrance, lien, pledge, charge, claim or security interest, and (b)
E-LOAN has not sold, assigned or otherwise transferred any right or interest in
or to the Loan and has not pledged the Loan as collateral for any debt or other
purpose.

. 4.8 Sale Treatment. The sale of each Loan shall be reflected on E-LOAN's
balance sheet and other financial statements as a sale of assets by E-LOAN, and
E-LOAN shall not take any action or omit to take any action which would cause
the transfer of the Loans to Correspondent to be treated as anything other than
a sale to Correspondent of all of E-LOAN's right, title and interest in and to
each Loan.

4.9 Insurance. Each vehicle securing a Loan is insured against loss under a
policy issued by an insurer and coverage amount reasonably acceptable to
Correspondent and qualified to do business in the state where the vehicle is
located, in a form such that it may be endorsed to Correspondent as loss payee.
There are no facts or circumstances that could provide a basis for revocation
of, or a defense to any claims made under, any insurance policy covering a
vehicle.

4.10 E-LOAN'S Compliance. This Agreement covers E-LOAN existing website
www.eloan.com and any other website owned or controlled by E-LOAN during the
term of this Agreement. Any E-LOAN website format, information, content and the
marketing and use thereof by E-LOAN for this Agreement shall be in full
compliance with all Applicable Law. E-LOAN has obtained, or will have obtained
in connection with the transactions contemplated by this Agreement, all
necessary federal and state approvals in connection with operation and ownership
of its website and the content thereof. The privacy notices and policies of any
E-LOAN'S website shall be consistent and comply with all federal and state laws,
including but not limited to the Federal Trade Commission's procedures or rules,
and comply with acceptable trade practices and Applicable Law.

5. Indemnification & Remedies.



5.1 Indemnification. Each party (in such capacity, referred to as "Indemnitor")
shall indemnify and hold the other party and its respective shareholders,
directors, officers, employees, representatives, agents, servants, successors,
and assigns (collectively "Indemnitee") harmless from and shall reimburse
Indemnitee for any losses, damages, deficiencies, claims, causes of action or
expenses of any nature (including reasonable attorneys' fees and expenses)
(including allocated costs for in-house legal counsel) incurred by Indemnitee
arising out of or resulting from any breach of any warranty, representation,
covenant or obligation of Indemnitor under this Agreement.

5.2 Indemnification Procedures. After either party obtains knowledge of any
claim, action, suit or proceeding (collectively a "Claim") for which it believes
is entitled to indemnification under this Agreement, it shall promptly notify
the other party of such Claim in writing within ten (10) days after such
knowledge. Each party shall cooperate with the other in every reasonable manner
(at the Indemnitor's sole expense) to facilitate the defense of any Claim
subject to indemnification hereunder. Indemnitee's failure to promptly notify
Indemnitor of a Claim shall not relieve the Indemnitor from any liability under
this Section to the extent that Indemnitor is not materially adversely affected
by such delay. With respect to each such notice, the Indemnitor shall, at the
Indemnitee's option, immediately take all action necessary to minimize any risk
or loss to the Indemnitee, including retaining counsel satisfactory to the
Indemnitee and take such other actions as are necessary to defend the Indemnitee
or to discharge the indemnity obligations under this Section. If the Indemnitor
does not timely and adequately conduct such defense, the Indemnitee may, at its
option and at Indemnitor's expense, conduct such defense, contest, litigate or
settle the Claim using counsel of its own choice without prejudice to its right
of indemnification under this Section. The Indemnitor shall pay on demand any
liability incurred by the Indemnitee under this Section. The Indemnitor shall
not settle any claim in which the Indemnitee is named without the prior written
consent of the Indemnitee, which consent shall not be unreasonably withheld. The
Indemnitee shall have the right to be represented by counsel at its own expense
in any such contest, defense, litigation or settlement conducted by the
Indemnitor.

5.3 Repurchase. The purchase and sale of Loans under this Agreement shall be
without recourse to E-LOAN, except for the representations, warranties,
covenants and agreements set forth in this Agreement. Notwithstanding the
foregoing, if Correspondent determines, in good faith, that E-LOAN has breached
any covenant, representation, warranty or agreement under this Agreement which
remains uncured for sixty (60) days and involves, relates to, or affects any
Loan sold to Correspondent under this Agreement, E-LOAN shall repurchase the
affected Loan from Correspondent for the outstanding balance of principal and
accrued but unpaid interest on such Loan, including as respects any premiums
advanced by Correspondent for force-placed insurance coverage, less any unearned
finance charge and any returned premium receivable by Correspondent for said
force-placed insurance therein, plus any then due amounts under the Loan. Upon
discovery of a suspected breach, Correspondent shall provide E-LOAN with written
notice specifying the breach. In the event of such repurchase, Correspondent
shall assign the affected Loan to E-LOAN without recourse and without
representation or warranties, expressed or implied.

5.4 Survival of Remedies.

This Section shall survive termination of the Agreement.



6. Term and Termination.



6.1 Term. Unless this Agreement is terminated earlier as provided below, this
Agreement shall have an initial term of one (1) year commencing on the Effective
Date, and shall automatically renew for successive one (1) year term periods.
The initial term, together with any renewal terms, shall be referred to herein
as the "Term."

6.2 Termination. Notwithstanding the foregoing, this Agreement may be terminated
as follows:

(i) without cause by either party , upon not less than thirty (30) days prior
written notice to the other party; or

(ii) by either party immediately upon written notice to the other party (a) if
the other party breaches any warranty, representation, covenant or obligation
under this Agreement and fails to cure such breach within thirty (30) calendar
days of receiving written notice of the breach from the non-breaching party; (b)
if a party has reasonable cause to believe that the other party will not be able
to perform its obligations under this Agreement; (c) if there occurs a change of
twenty-five percent (25%) or more of the ownership of the other party; (d) if a
material adverse change occurs in the financial condition of the other party; or
(e) if the other party is subject to a dissolution, receivership, liquidation,
insolvency, conservatorship, consolidation, reorganization, sale of
substantially all of its assets, cessation of business, voluntary or involuntary
bankruptcy.

6.3 Effect of Termination; Survival. The termination of this Agreement shall not
affect the rights and obligations of the parties with respect to Loans for which
Confirmations have previously been issued ("Pipeline Loans"), or transactions
and occurrences that take place prior to the effective date of termination, and
Correspondent shall purchase Pipeline Loans as provided in Section 1.3 if all
conditions set forth in the Confirmation are met, except as otherwise provided
by Applicable Law. Upon termination of this Agreement for any reason, E-LOAN and
Correspondent agree to cooperate in the orderly and timely wind-up of this
Agreement as determined by the parties' respective rights and obligations under
this Agreement.

7. Miscellaneous.

7.1 Confidentiality of Information. Each party and their respective Affiliates,
directors, officers, employees and authorized representatives shall hold in
strict confidence and not use or disclose to any other person without the prior
written consent of the other party, all information concerning the other party's
proprietary business procedures, products, services, operations, fees, policies
or plans received from the other party in connection with the negotiation and
performance of this Agreement. Notwithstanding the foregoing, either party may
disclose information that is required to be disclosed by Applicable Law,
governmental regulation or court order, and may disclose the contents of this
Agreement, with information as to the amount of, and manner of calculating the
Purchase Price redacted where permitted, in required filings with the Securities
Exchange Commission or other governmental agency without the other party's prior
consent This provision shall survive termination of the Agreement

7.2 Public Announcement. The timing and content of any advertisements,
announcements, press releases or other promotional activity relating to this
Agreement, and the use of each other's name or trademarks shall be subject to
the prior approval of both parties.

7.3 Assignment; Successors. Neither party may assign this Agreement without the
prior written consent of the other party, which consent may be withheld in the
other party's sole discretion; provided that either party may assign this
Agreement or parts thereof to its parent, an affiliate or a subsidiary by
providing at least thirty (30) days written notice to the other party. This
Agreement shall be binding upon and inure to the benefits of the parties hereto
and their respective successors.

7.4 No Agency Relationship. The relationship between E-LOAN and Correspondent
shall not be construed as a joint venture, partnership or principal-agent
relationship, and under no circumstances shall any of the employees of one party
be deemed to be employees of the other party for any purpose. This Agreement
shall not be construed as authority for either party to act for the other in any
agency or any other capacity, except as expressly set forth in this Agreement.

7.5 Third Party Beneficiaries.

This Agreement is not intended and shall not be construed to create any rights
or benefits upon any person not a party to this Agreement.



7.6 Costs and Expenses. Unless specifically provided for elsewhere in this
Agreement, each party will bear its own costs and expenses, including legal
fees, accounting fees and taxes incurred in connection with the negotiation and
performance of this Agreement.

7.7 Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed given (i)
three (3) business days after being deposited in the U.S. mail, first class,
postage prepaid, (ii) upon transmission, if sent by facsimile transmission, or
(iii) upon delivery, if served personally or sent by any generally recognized
overnight delivery service, to the following addresses:

(a) If to E-LOAN, to:

E-LOAN, Inc.

5875 Arnold Road

Dublin, CA 94568

Attn: Curtis M. Kuboyama

Facsimile No. (925) 803-3507

with a copy to Edward A. Giedgowd, E-LOAN's Counsel at the same address.

(b) If to Correspondent, to:

WELLS FARGO BANK, N.A. - Auto Finance Group

1350 Montego Way

Walnut Creek, CA 94598

Attn: Paul S. Tsang

Facsimile No.: (925) 746-4390

with a copy to Richard M. Acuna, Esq.

Wells Fargo Bank, N.A.

Suite 1040

333 South Grand Avenue

Los Angeles, CA 90071

Facsimile No.: (213) 628-9918

7.8 Entire Agreement. This Agreement, including any Exhibits or other documents
attached hereto or referenced herein, each of which is hereby incorporated into
this Agreement and made an integral part hereof, constitutes the entire
agreement between the parties relating to the subject matter hereof and there
are no representations, warranties or commitments except as set forth herein.
This Agreement supersedes all prior understandings, negotiations and
discussions, written or oral, of the parties relating to the transactions
contemplated by this Agreement.



7.9 Modification. This Agreement may not be changed orally but only by an
agreement in writing, signed by the party against whom enforcement of any
waiver, change, modification, or discharge is sought

7.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

7.11 Provisions Severable. If any provision of this Agreement shall be or become
wholly or partially invalid, illegal or unenforceable, such provision shall be
enforced to the extent that its legal and valid and the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, legal representatives and
permitted assigns.

7.12 Waivers; Cumulative Remedies. No failure or delay by a party to insist upon
the strict performance of any term or condition under this Agreement or to
exercise any right or remedy available under this Agreement at law or in equity,
shall imply or otherwise constitute a waiver of such right or remedy, and no
single or partial exercise of any right or remedy by any party will preclude
exercise of any other right or remedy. All rights and remedies provided in this
Agreement are cumulative and not alternative; and are in addition to all other
available remedies at law or in equity.

7.13 Limitation of Liability. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY UNDER THIS AGREEMENT
FOR ANY DAMAGES OR CLAIMS FOR LOST PROFITS OR CONSEQUENTIAL, INCIDENTAL OR
PUNITIVE DAMAGES.



7.14 Waiver of Jury Trial. EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

7.15 Counterparts. This Agreement may be executed in two or more counterparts,
each of which together shall be deemed an original, but all of which shall
constitute one and the same instrument.

8.

Trademark Licenses.



8.1. E-LOAN'S Mark. During the Term and subject to this Agreement, E-LOAN hereby
grants to Wells Fargo a non-exclusive, royalty-free, worldwide license to
reproduce, display, distribute, create derivative works from, publicly perform,
publicly and digitally perform E-LOAN'S Marks (as defined below) in connection
with links to or from or in conjunction with any Wells Fargo's website or any
Wells Fargo & Company website. As used herein, E-LOAN'S Marks are E-LOAN, ELOAN,
E-TRACK, E-LOAN LTD., and E-LOAN.com. Wells Fargo name not use the E-LOAN Marks,
including its service marks, trade names, logos, or other commercial or product
designation for any other purpose whatsoever without the prior written consent
of E-LOAN. 

8.2. Wells Fargo's Mark. During the Term and subject to this Agreement, WELLS
FARGO hereby grants to E-LOAN a non-exclusive, royalty-free, worldwide license
to reproduce, display, distribute, create derivative works of, publicly perform,
publicly and digitally perform WELLS FARGO's Marks (as defined below) in
connection with links to or from or in conjunction with the E-LOAN website and
in any presentations materials, both public and private, used by E-LOAN. As used
herein, the Wells Fargo Marks are Wells Fargo and WellsFargo.com. E-LOAN may not
use the Wells Fargo Marks, including Wells Fargo's service marks, trade names,
logos, or other commercial or product designation for any other purpose
whatsoever without the prior written consent of Wells Fargo.

9. ARBITRATION.

9.1. AGREEMENT TO ARBITRATE. E-LOAN AND CORRESPONDENT AGREE TO SUBMIT TO BINDING
ARBITRATION TO RESOLVE ALL CLAIMS, DISPUTES AND CONTROVERSIES (WHETHER IN TORT,
CONTRACT, OR OTHERWISE, EXCEPT "CORE PROCEEDINGS" UNDER THE U.S. BANKRUPTCY
CODE) ARISING BETWEEN THEMSELVES AND THEIR RESPECTIVE EMPLOYEES, OFFICERS,
DIRECTORS, ATTORNEYS AND OTHER AGENTS, WHICH RELATE IN ANY WAY (WITHOUT
LIMITATION) TO EXISTING AND FUTURE LOANS AND EXTENSIONS OF CREDIT OR REQUESTS
FOR ADDITIONAL CREDIT, INCLUDING BY WAY OF EXAMPLE (BUT NOT BY WAY OF
LIMITATION) THE NEGOTIATION, COLLATERALIZATION, ADMINISTRATION, REPAYMENT,
MODIFICATION, DEFAULT, TERMINATION AND ENFORCEMENT OF SUCH LOANS OR EXTENSIONS
OF CREDIT. CLAIMS, DISPUTES, AND CONTROVERSIES SUBMITTED TO ARBITRATION ARE NOT
RESOLVED IN COURT BY A JUDGE OR JURY.

9.2. RULES GOVERNING ARBITRATION. ARBITRATION UNDER THIS AGREEMENT WILL BE
GOVERNED BY THE FEDERAL ARBITRATION ACT AND WILL PROCEED AND BE CONDUCTED IN
ACCORDANCE WITH THE AMERICAN ARBITRATION ASSOCIATION'S COMMERCIAL ARBITRATION
RULES ("AAA RULES") AT A LOCATION: (A) IN THE STATE IN WHICH THE CORRESPONDENT'S
PRINCIPAL PLACE OF BUSINESS IS LOCATED THAT IS MUTUALLY AGREEABLE TO E-LOAN AND
CORRESPONDENT; OR (B) IF E-LOAN AND CORRESPONDENT CANNOT MUTUALLY AGREE ON SUCH
LOCATION, IN THE CITY OF SAN FRANCISCO, CALIFORNIA.

9.3. SELECTION OF ARBITRATORS. ARBITRATION WILL BE CONDUCTED BEFORE A PANEL OF
THREE (3) NEUTRAL ARBITRATORS ELECTED IN ACCORDANCE WITH AAA RULES, EACH OF WHOM
SHALL BE AN ATTORNEY WHO HAS PRACTICED COMMERCIAL LAW FOR AT LEAST TEN YEARS AND
WHO IS KNOWLEDGEABLE IN THE SUBSTANTIVE LAWS THAT APPLY TO THE CLAIM, DISPUTE,
OR CONTROVERSY.

9.4. STATUTES OF LIMITATION AND PROCEDURAL ISSUES. THE THREE ARBITRATORS WILL
DETERMINE WHETHER AN ISSUE IS ARBITRATABLE AND WILL GIVE EFFECT TO APPLICABLE
STATUTES OF LIMITATION. JUDGMENT UPON THE ARBITRATORS' AWARD MAY BE ENTERED IN
ANY COURT HAVING JURISDICTION. THE THREE ARBITRATORS HAVE THE DISCRETION TO
DECIDE, UPON DOCUMENTS ONLY OR WITH A HEARING, ANY MOTION TO DISMISS FOR FAILURE
TO STATE A CLAIM OR ANY MOTION FOR SUMMARY JUDGMENT.

9.5. JUDICIAL REVIEW. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN ANY
ARBITRATION IN WHICH THE AMOUNT IN CONTROVERSY EXCEEDS $25,000.00, THE
ARBITRATORS SHALL BE REQUIRED TO MAKE SPECIFIC, WRITTEN FINDINGS OF FACT AND
CONCLUSIONS OF LAW. IN SUCH ARBITRATIONS (A) THE ARBITRATIONS SHALL NOT HAVE THE
POWER TO MAKE ANY AWARD WHICH IS NOT SUPPORTED BY SUBSTANTIAL EVIDENCE OR WHICH
IS BASED ON LEGAL ERROR, (B) AN AWARD SHALL NOT BE BINDING UPON THE PARTIES
UNLESS THE FINDINGS OF FACT ARE SUPPORTED BY SUBSTANTIAL EVIDENCE AND THE
CONCLUSIONS OF LAW ARE NOT ERRONEOUS UNDER THE SUBSTANTIVE LAW OF THE STATE OF
CALIFORNIA, AND (C) THE PARTIES SHALL HAVE IN ADDITION TO THE GROUNDS REFERRED
TO IN THE FEDERAL ARBITRATION ACT OF VACATING, MODIFYING OR CORRECTING AN AWARD
THE RIGHT TO JUDICIAL REVIEW OF (I) WHETHER THE FINDINGS OF FACT RENDERED BY THE
ARBITRATORS ARE SUPPORTED BY SUBSTANTIAL EVIDENCE, AND (II) WHETHER THE
CONCLUSIONS OF LAW ARE ERRONEOUS UNDER THE SUBSTANTIVE LAW OF THE STATE OF
CALIFORNIA. JUDGMENT CONFIRMING AN AWARD IN SUCH A PROCEEDING MAY BE ENTERED
ONLY IF A COURT DETERMINES THE AWARD IS SUPPORTED BY SUBSTANTIAL EVIDENCE AND
NOT BASED ON LEGAL ERROR UNDER THE SUBSTANTIVE LAW OF THE STATE OF CALIFORNIA.

9.6. DISCOVERY. DISCOVERY WILL BE GOVERNED BY THE STATE RULES OF CIVIL PROCEDURE
FOR THE STATE IN WHICH THE BORROWER'S PRINCIPAL PLACE OF BUSINESS IS LOCATED. IN
ANY EVENT, HOWEVER, DISCOVERY MUST BE COMPLETED AT LEAST 20 DAYS BEFORE THE
HEARING DATE AND WITHIN 180 DAYS OF THE COMMENCEMENT OF ARBITRATION. EACH
REQUEST FOR AN EXTENSION AND ALL OTHER DISCOVERY DISPUTES WILL BE DETERMINED BY
THE THREE ARBITRATORS UPON A SHOWING THAT THE REQUEST IS ESSENTIAL FOR THE
PARTY'S PRESENTATION AND THAT NO ALTERNATIVE MEANS FOR OBTAINING INFORMATION ARE
AVAILABLE DURING THE INITIAL DISCOVERY PERIOD.

9.7. EXCEPTIONS TO ARBITRATION. THIS AGREEMENT DOES NOT LIMIT THE RIGHT OF
EITHER PARTY TO: A) FORECLOSE AGAINST REAL OR PERSONAL PROPERTY COLLATERAL; B)
EXERCISE SELF-HELP REMEDIES SUCH AS SETOFF, FUNDS TRANSFERS, OR REPOSSESSION; C)
OBTAIN PROVISIONAL REMEDIES SUCH AS REPLEVIN, INJUNCTIVE RELIEF, ATTACHMENT OR
THE APPOINTMENT OF A RECEIVER DURING THE PENDENCY OR BEFORE OR AFTER ANY
ARBITRATION PROCEEDING; OR D) OBTAIN A COGNOVIT JUDGMENT, IF AVAILABLE. THESE
EXCEPTIONS DO NOT CONSTITUTE A WAIVER OF THE RIGHT OR OBLIGATION OF EITHER PARTY
TO SUBMIT ANY CLAIM, DISPUTE, OR CONTROVERSY TO ARBITRATION, INCLUDING THOSE
ARISING FROM THE EXERCISE OF THESE REMEDIES

9.8. ARBITRATION COSTS AND FEES. THE ARBITRATORS WILL AWARD COSTS, ATTORNEYS'
FEES (INCLUDING ALLOCATED COSTS FOR IN-HOUSE LEGAL COUNSEL) AND EXPENSES TO THE
PREVAILING PARTY.

9.9. SURVIVAL. THE PROVISIONS IN THIS SECTION 10 [ARBITRATION] SHALL SURVIVE ANY
TERMINATION, AMENDMENT, OR EXPIRATION OF THIS AGREEMENT.

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement, effective as of
the Effective Date written above.

 

WELLS FARGO BANK, N.A. - Auto Finance Group

E-LOAN, Inc.

By: ____________________________

Paul S. Tsang

By: ____________________________

Joe Kennedy

Title: Vice President

Title: President

Date: ________________, 2000

Date: _________________, 2000_________

 

 

 

 

By: _____________________________

Frank Siskowski

 

Title: Chief Financial Officer

 

Date: _________________, 2000_________

 

Exhibit A

Documents to be Submitted by E-Loan with Offers to Sell a Loan

 

Product:

Loan amount

Term

Trade-in vehicle:

Primary Applicant information:

Co-applicant information:

Primary applicant name:

Primary applicant SSN:

Primary applicant score:

Birthdate:

Current residence:

Time on current residence:

Rent/Mortgage Payment:

Previous residence:

Time at previous residence:

Name of employer:

Time on job:

Occupation:

Employer phone:

Gross Monthly Income:

Name of previous employer:

Time on previous job:

Previous employer address:

Previous employer phone:

Other Income Source:

Other Income Amount:

Co-applicant name:

Co-applicant SSN:

Co-applicant score:

Birthdate:

Current residence:

Time on current residence:

Rent/Mortgage Payment:

Previous residence:

Time at previous residence:

Name of employer:

Time on job:

Occupation:

Employer phone:

Gross Monthly Income:

Name of previous employer:

Time on previous job:

Previous employer address:

Previous employer phone:

Other Income Source:

Other Income Amount:

 

Exhibit B

Purchase Criteria

 

[*]

 

Exhibit C

Information to be Included in Confirmation

The Confirmation will include the following:

Within 2 hours of Correspondent's receipt of an Offer from E-LOAN, during Wells
Fargo's business hours, Correspondent shall, in its sole discretion, accept or
reject such offer, and shall inform E-LOAN of its decision.

For Approvals:

Date and Time of the credit decision

Application number

Decisioning Lender Contact Information

Applicant name (and Co-Applicant if applicable)

Approved Amount

Maximum Loan to Value % (for new and used)

APR Rate (for new and used)

Maximum Term (for new and used)

Stipulations, which may include but not be limited to specifically required
documents, such as tax lien information, proof of income, proof of employment,
proof of address, individual credit bureau trade line issues, etc.

For Declinations:

Date and Time of credit decision

Application number

Decisioning Lender contact information

Applicant Name (and Co-Applicant if applicable)

Up to 4 ECOA reasons for not approving the application as submitted

 

Exhibit D

Loan Documents

Note and Security Agreement (Estimated) Note and Security Agreement (FINAL) Copy
of front and back of Documentary Draft Drivers License(s) Proof of Insurance
Title Application Sale Contract (New Vehicle) Credit Application (for Gold Rush
Pre-approval program only) Bill of Sale or Buyers Order (Used Vehicle) Odometer
Statement (Used Vehicle) Dealer Factory Invoice (New Vehicle) Warranty
Certificate (if applicable)

 

Exhibit E: Purchase Price

Purchase Price:

With respect to each Loan made, Wells Fargo shall pay E-LOAN, via ACH in the
account specified in Section 1.6, the Principal Balance of each Loan within 48
hours of receipt of the Required Documents for such Loan. Calculation and
payment of Additional Compensation shall be as shown below.

Additional Compensation:

 * As additional compensation for E-LOAN's performance of Services hereunder,
   Wells Fargo will pay E-LOAN a fee equal to $[*] ("Origination Fee") for each
   Loan purchased under this Agreement. On or before the 10th of each month,
   Wells Fargo shall pay E-LOAN the aggregate Origination Fees for all Loans
   made in the prior calendar month pursuant to this Agreement. Notwithstanding
   the foregoing, E-LOAN shall refund the Origination Fee to Wells Fargo for
   each Loan that is prepaid in full within 135 days from the date such Loan is
   funded.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit F

Dealer Agreement

By signing, endorsing or negotiating the Draft, the Dealer listed on the Draft
agrees to comply with the terms of this Dealer Agreement. The Draft will not be
honored and paid unless Dealer does all of the following:

Confirm that the following information has been properly completed on the Draft:

 * Correct name of the dealership is filled out on the "Seller" line;
 * Correct dealership phone number and the state where the dealership is
   located;
 * Vehicle Year, Make, Model, VIN, and New/Demo or Used box checked;
 * Amount of the Draft (This will be the loan amount.) NOTE: The amount of the
   Draft must be within the minimum and maximum loan amounts, and

Must not exceed the percentages of the vehicle's estimated value, set forth on
the front of the Draft. For Florida dealers, the Florida

Documentary Stamp Tax must be included on the Draft and will be deducted from
the loan proceeds.

 * Borrower signature - and Co-Borrower signature (if applicable).

Confirm Vehicle Eligibility,
The Draft may not be used with vehicles that will be used primarily for business
or commercial purposes.

The Draft may only be used with:

 * New/Demo Vehicles, model year 2001-2000, maximum mileage 6,000; or
 * Used Vehicles, model year 2000-1995, maximum mileage 80,000.

Call E-LOAN toll free at 1-877-305-2404 for authorization code
.
Read and sign the back of the Draft
.

Fax copies of the following to 1-888-322-9850
:

 * Bill of Sale, Purchase Order or Buyer's Order. For Florida dealers, the
   Florida Documentary Stamp Tax must be included in the
   Bill of Sale or Buyer's Order.
 * Factory Invoice for new vehicle, book-out for used vehicle
 * Certificate copies of credit life insurance, disability insurance, MBI,
   service contract and warranty, if applicable
 * Signed Odometer Disclosure Statement for used vehicles
 * Copy of Borrower(s) Driver's License
 * Proof of Borrower(s) Insurance
 * Application for Certificate of Title showing first and only lien holder as:
   E-LOAN, Inc., 5875 Arnold Road, Dublin, CA 94568
   Copy of front and back of dated and signed Draft Additional conditions of
   approval:
   ____________________________________________________________________________________.

THE DRAFT WILL NOT BE APPROVED FOR PAYMENT UNLESS ALL OF THE ABOVE REQUIREMENTS
ARE MET.

 

 

 

 

Exhibit G

[*]